        Case 1:19-mc-00145-TSC Document 334 Filed 11/25/20 Page 1 of 10




         ****EXECUTIONS SCHEDULED FOR DECEMBER 10 & 11, 2020****

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE FEDERAL                          )
BUREAU OF PRISONS’ EXECUTION                          )
PROTOCOL CASES,                                       )
                                                      )
Lead case:     Roane et al. v. Barr et al.            )
                                                      )
                                                      )      Case No. 19-mc-00145-TSC
                                                      )
THIS DOCUMENT RELATES TO:                             )
                                                      )
ALL CASES                                             )
                                                      )
Bourgeois v. United States Department                 )
of Justice, et al., No. 12-cv-0782-TSC                )

    SUPPLEMENTAL COMPLAINT OF ALFRED BOURGEOIS AND BRANDON
  BERNARD FOR INDIVIDUALIZED INJUNCTIVE AND DECLARATORY RELIEF

       1.      Pursuant to the Court’s February 19, 2020 Order, ECF No. 81, and in addition to

the consolidated Amended Complaint for Injunctive and Declaratory Relief (the “Amended

Complaint”), ECF No. 92, Plaintiffs Alfred Bourgeois and Brandon Bernard bring this

Supplemental Complaint seeking injunctive and declaratory relief for violations of their rights

under the Federal Death Penalty Act, 18 U.S.C. § 3591 et seq. (“FDPA”).

       2.      On October 16, 2020, Defendants set an execution date of December 10, 2020,

against Mr. Bernard, providing him with only 55 days’ notice of his execution. See Exhibit A.

On November 20, 2020, Defendants set an execution date of December 11, 2020, against Mr.

Bourgeois, providing him with only 21 days’ notice of his execution. See Exhibit B.

       3.      Pursuant to the Court’s February 19, 2020 Order, these “circumstances warrant . .

. a separate filing” “with regard to the issues that are particular to” Mr. Bourgeois and Mr.

Bernard. ECF No. 81. Accordingly, Mr. Bourgeois and Mr. Bernard bring this Supplemental
        Case 1:19-mc-00145-TSC Document 334 Filed 11/25/20 Page 2 of 10




Complaint based on Defendants’ violations of their rights under the FDPA. Because the Court

has allowed individual plaintiffs to bring claims such as these in a “separate filing,” Mr.

Bourgeois and Mr. Bernard do not intend for this Supplemental Complaint to supersede the

Amended Complaint, including their claims under the Eighth Amendment and the Food, Drug

and Cosmetic Act as made cognizable by the Administrative Procedure Act.

       4.      The FDPA requires that “executions be implemented in accordance with the

execution procedures of the state where the inmate was sentenced.” ECF No. 261 (citing In re

Fed. Bureau of Prisons’ Execution Protocol Cases (“In re FBOP”), 955 F.3d 106, 112 (D.C.

Cir. 2020)). Mr. Bourgeois was sentenced to death in the United States District Court for the

Southern District of Texas. Mr. Bernard was sentenced to death in the United States District

Court for the Western District of Texas. Texas statutorily requires that an execution warrant

issue at least 91 days in advance of the prisoner’s scheduled execution. See Tex. Code Crim.

Proc. Art. 43.141(c). Defendants disregarded this statutory directive and issued a warrant only

21 days in advance of Mr. Bourgeois’s scheduled execution and only 55 days in advance of Mr.

Bernard’s execution. By issuing warrants less than 91 days before the scheduled executions,

Defendants have violated the FDPA.

                                               I.
                               Nature of Action and Background

       5.      Mr. Bourgeois and Mr. Bernard reallege and incorporate herein by reference, as if

set forth in full below, the paragraphs of the consolidated Amended Complaint which relate to

the remaining claims in this matter (Counts II & XI). See ECF Nos. 92, 261; In re Federal

Bureau of Prisons Execution Protocol Cases, — F.3d —, No. 20-5340, 2020 WL 6750375 (D.C.

Cir., Nov. 19, 2020) (reinstating consolidated Plaintiffs’ Eighth Amendment claim).




                                                 2
        Case 1:19-mc-00145-TSC Document 334 Filed 11/25/20 Page 3 of 10




                                            II.
                           The FDPA Requires 91 Days’ Notice of
                    An Execution Date for Mr. Bourgeois and Mr. Bernard

       6.      Title 18 U.S.C. § 3596(a) provides that, at the completion of review of the

judgment of conviction and sentence, the person sentenced to death shall be released to the

United States marshal “who shall supervise implementation of the sentence in the manner

prescribed by the law of the State in which the sentence is imposed.”

       7.      Under Judge Rao’s controlling opinion in In re FBOP, the FDPA requires the

Government “to follow execution procedures set forth in state statutes and regulations, but not

execution procedures set forth in less formal state execution protocols.” In re FBOP, 955 F.3d at

112.

       8.      This Court has previously held that § 3596(a), as interpreted by the D.C. Circuit

in In re FBOP, applies to state laws governing the implementation of the death sentence. ECF

No. 261 at 27-28 (listing state regulations that must be followed under the FDPA, including a

Texas statute “mandating that executions shall take place ‘at any time after the hour of 6 p.m. on

the day set for the execution.’”).

       9.      Mr. Bourgeois’s sentence was imposed by a United States District Court for the

Southern District of Texas. See Exhibit B.

       10.     Mr. Bernard’s sentence was imposed by a United States District Court for the

Western District of Texas. See Exhibit A.

       11.     Texas law dictates that: “An execution date may not be earlier than the 91st day

after the date [of] the order setting the execution date.” 1 Tex. Code Crim. Proc. Art. 43.141(c).




1
 In Texas, that “order” comes from a trial court, but in the federal system, the relevant notice is
given by Defendants.
                                                 3
        Case 1:19-mc-00145-TSC Document 334 Filed 11/25/20 Page 4 of 10




       12.     Pursuant to this Court’s prior rulings, the FDPA requires that, in accordance with

the Texas statute, an execution date for Mr. Bourgeois or Mr. Bernard cannot be set for fewer

than 91 days after the date of the notice setting that execution date.

       13.     On October 16, 2020, Defendants set an execution date for Mr. Bernard on

December 10, 2020, thus scheduling the execution for only 55 days after the Government’s

announced decision to schedule Mr. Bernard’s execution. See Exhibit A. The Government’s

announcement on October 16, 2020 that it plans to execute Mr. Bernard on December 10, 2020,

thus violates the Texas statute and, therefore, the FDPA.

       14.     On November 20, 2020, Defendants set an execution date for Mr. Bourgeois on

December 11, 2020, thus scheduling the execution for only 21 days after the Government’s

announced decision to schedule Mr. Bourgeois’s execution. See Exhibit B. The Government’s

announcement on November 20, 2020 that it plans to execute Mr. Bourgeois on December 11,

2020, thus violates the Texas statute and, therefore, the FDPA.

                                            III.
                         Supplemental Count I: Violation of the FDPA

       15.     Mr. Bourgeois and Mr. Bernard reallege and incorporate herein by reference the

allegations of all of the preceding paragraphs of this Supplemental Complaint as if set forth in

full below.

       16.     Defendants’ actions as set forth in this Supplemental Complaint violate Mr.

Bourgeois’s and Mr. Bernard’s rights under the FDPA because those actions violate the Texas

statutory requirement that an execution date may not be scheduled earlier than the 91st day after

the date of the notice setting the execution date. See Tex. Code Crim. Proc. Art. 43.141(c).




                                                  4
       Case 1:19-mc-00145-TSC Document 334 Filed 11/25/20 Page 5 of 10




       17.     Defendants’ violations are actionable under the Administrative Procedure Act,

which requires a reviewing court to “hold unlawful” and “set aside” an agency action that is “not

in accordance with law.” 5 U.S.C. § 706(2)(A).

                                             IV.
                                       Prayer for Relief

       WHEREFORE, in order to prevent the above-alleged violations of Mr. Bourgeois’s and

Mr. Bernard’s rights under the FDPA, Mr. Bourgeois and Mr. Bernard respectfully request that

this Court enter a judgment:

               a.   declaring that Defendants’ actions, practices, customs, and policies with

                    regard to their means, methods, procedures, and customs regarding

                    executions, and specifically the 2019 Protocol, are “not in accordance with

                    law” and violate the FDPA;

               b.   vacating Mr. Bernard’s December 10, 2020 execution date and enjoining

                    Defendants from executing Mr. Bernard on that date and from setting

                    another execution date without providing 91 days’ notice;

               c.   vacating Mr. Bourgeois’s December 11, 2020 execution date and enjoining

                    Defendants from executing Mr. Bourgeois on that date and from setting

                    another execution date without providing 91 days’ notice; and

               d.   granting such further relief as the Court deems just and proper.




                                                 5
      Case 1:19-mc-00145-TSC Document 334 Filed 11/25/20 Page 6 of 10




Dated: 11/25/2020                 Respectfully Submitted,


                                  /s/ Alex Kursman
                                  Alex Kursman, Assistant Federal Defender,
                                  Pro Bono Counsel Pursuant to Local Rule 83.2(g)
                                  Shawn Nolan, Chief, Capital Habeas Unit
                                  Federal Community Defender Office, E.D. Pa.
                                  601 Walnut Street, Suite 545 West
                                  Philadelphia, PA 19106
                                  Telephone: 215-928-0520
                                  Email: alex_kursman@fd.org
                                  Email: shawn_nolan@fd.org

                                  Counsel for Plaintiff Alfred Bourgeois


                                  /s/ Ginger D. Anders
                                  Ginger D. Anders (Bar No. 494471)
                                  Jonathan S. Meltzer (Bar No. 888166546)
                                  Brendan Gants (Bar No. 1031419)
                                  MUNGER, TOLLES & OLSON LLP
                                  601 Massachusetts Ave. NW, Suite 500E
                                  Washington, D.C. 20001-5369
                                  MUNGER, TOLLES & OLSON LLP
                                  (202) 220-1100
                                  Ginger.Anders@mto.com

                                  Counsel for Plaintiff Brandon Bernard




                                     6
       Case 1:19-mc-00145-TSC Document 334 Filed 11/25/20 Page 7 of 10




                                CERTIFICATE OF SERVICE

        I hereby certify that on November 25, 2020, I caused a true and correct a copy of the
foregoing supplemental complaint and the exhibits thereto to be served on all counsel of record
via the Court’s CM/ECF system. Pursuant to this Court’s August 20, 2019 Order, below is a list
of all counsel of record. The names marked with an asterisk (*) have no email provided on the
docket and are no longer with the identified firms.

 Alan Burch                                      Paul R. Perkins
 U.S. Attorney’s Office for the District of      Civil Division, Department of Justice
 Columbia                                        (202) 514-5090
 (202) 252-2550                                  Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                 Jonathan Kossak
 Peter S. Smith                                  Civil Division, Department of Justice
 United States Attorney's Office                 (202) 305-0612
 Appellate Division                              Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                    Denise M. Clark
                                                 U.S. Attorney’s Office for the District of
 Ethan P. Davis                                  Columbia
 Civil Division, U.S. Department of Justice      (202) 252-6605
 (202) 616-4171                                  Email: Denise.Clark@usdoj.gov
 Email: Ethan.Davis@usdoj.gov
                                                 Jean Lin
 Robert J. Erickson                              Civil Division, Department of Justice
 US Department of Justice                        (202) 514-3716
 (202) 514-2841                                  Jean.lin@usdoj.gov
 Email: Robert.erickson@usdoj.gov
                                                 Cristen Cori Handley
 Joshua Christopher Toll                         Civil Division, Department of Justice
 KING & SPALDING LLP                             (202) 305-2677
 (202) 737-8616                                  Cristen.Handley@usdoj.gov
 Email: jtoll@kslaw.com
                                                 Paul F. Enzinna
 Charles Anthony Zdebski                         ELLERMAN ENZINNA PLLC
 ECKERT SEAMANS CHERIN &                         (202) 753-5553
 MELLOTT, LLC                                    Email: penzinna@ellermanenzinna.com
 (202) 659-6605
 Email: czdebski@eckertseamans.com               Brandon David Almond
                                                 TROUTMAN SANDERS LLP
 Gerald Wesley King, Jr.                         (202) 274-2864
 FEDERAL DEFENDER PROGRAM, INC.                  Email: brandon.almond@troutmansanders.com
 (404) 688-7530
 Email: gerald_king@fd.org                       Donald P. Salzman
                                                 SKADDEN, ARPS, SLATE, MEAGHER &
     Case 1:19-mc-00145-TSC Document 334 Filed 11/25/20 Page 8 of 10




Charles Fredrick Walker                       FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &               (202) 371-7983
FLOM LLP                                      Email: Donald.salzman@skadden.com
(202) 371-7000
Email: Charles.Walker@skadden.com             Steven M. Albertson
                                              SKADDEN, ARPS, SLATE, MEAGHER &
Alexander C. Drylewski                        FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &               (202) 371-7112
FLOM LLP                                      Email: Steven.Albertson@skadden.com
(212) 735-2129
Email: Alexander.Drylewski@skadden.com        Craig Anthony Harbaugh
(*pro hac vice application forthcoming)       FEDERAL PUBLIC DEFENDER, CENTRAL
                                              DISTRICT OF CALIFORNIA
Celeste Bacchi                                (213) 894-7865
OFFICE OF THE PUBLIC DEFENDER                 Email: craig_harbaugh@fd.org
Capital Habeas Unit
(213) 894-1887                                Alexander Louis Kursman
Email: celeste_bacchi@fd.org                  OFFICE OF THE FEDERAL COMMUNITY
                                              DEFENDER/EDPA
Jonathan Charles Aminoff                      (215) 928-0520
FEDERAL PUBLIC DEFENDER,                      Email: Alex_Kursman@fd.org
CENTRAL DISTRICT OF CALIFORNIA
(213) 894-5374                                Kathryn B. Codd
Email: jonathan_aminoff@fd.org                VINSON & ELKINS LLP
                                              (202) 639-6536
Billy H. Nolas                                Email: kcodd@velaw.com
FEDERAL COMMUNITY DEFENDER
OFFICE FOR THE EDPA                           Robert E. Waters
(215) 928-0520                                KING & SPALDING LLP (202) 737-0500
Email: Billy_Nolas@fd.org                     Email: rwaters@velaw.com

*Jeanne Vosberg Sourgens                      Yousri H. Omar
VINSON & ELKINS LLP                           VINSON & ELKINS LLP
(202) 639-6633                                (202) 639-6500
                                              Email: yomar@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                           *William E. Hoffman, Jr.
(202) 639-6676                                KING & SPALDING LLP
Email: wlawler@velaw.com                      (404) 572-3383

Evan D. Miller                                Mark Joseph Hulkower
VINSON & ELKINS LLP                           STEPTOE & JOHNSON LLP
(202) 639-6605                                (202) 429-6221
Email: EMiller@velaw.com                      Email: mhulkower@steptoe.com

Margaret O’Donnell                            Robert A. Ayers



                                          2
     Case 1:19-mc-00145-TSC Document 334 Filed 11/25/20 Page 9 of 10




(502) 320-1837                                STEPTOE & JOHNSON LLP
Email: mod@dcr.net                            (202) 429-6401
                                              Email: rayers@steptoe.com
Abigail Bortnick
KING & SPALDING LLP                           Robert L. McGlasson
(202) 626-5502                                MCGLASSON & ASSOCIATES, PC
Email: abortnick@kslaw.com                    (404) 314-7664
                                              Email: rlmcglasson@comcast.net
Matthew John Herrington
STEPTOE & JOHNSON LLP                         Sean D. O’Brien
(202) 429-8164                                PUBLIC INTEREST LITIGATION CLINIC
Email: mherrington@steptoe.com                (816) 363-2795
                                              Email: dplc@dplclinic.com
Amy J. Lentz
STEPTOE & JOHNSON LLP                         Shawn Nolan
(202) 429-1320                                FEDERAL COMMUNITY DEFENDER
Email: Alentz@steptoe.com                     OFFICE, EDPA
                                              (215) 928-0520
Gary E. Proctor                               Email: shawn_nolan@fd.org
LAW OFFICES OF GARY E. PROCTOR,
LLC                                           Joseph William Luby
(410) 444-1500                                FEDERAL PUBLIC DEFENDER/EDPA
Email: garyeproctor@gmail.com                 (215) 928-0520
                                              Email: joseph_luby@fd.org
Scott Wilson Braden
FEDERAL PUBLIC DEFENDER,                      Pieter Van Tol
EASTERN DISTRICT OF ARKANSAS                  HOGAN LOVELLS US LLP
(501) 324-6144                                (212) 918-3000
Email: Scott_Braden@fd.org                    Email: Pieter.Vantol@hoganlovells.com

Amy Gershenfeld Donnella                      Jonathan Jeffress
FEDERAL COMMUNITY DEFENDER                    KAISER DILLON, PLLC
OFFICE FOR THE EDPA                           (202) 640-4430
(215) 928-0520                                Email: Jjeffress@kaiserdillon.com
Email: amy_donnella@fd.org
                                              Andrew Moshos
David Victorson                               MORRIS NICHOLS ARSHT & TUNNELL
(202) 637-5600                                LLP
HOGAN LOVELLS US LLP                          (302) 351-9197
Email: David.Victorson@hoganlovells.com       Email: Amoshos@mnat.com

John D. Beck                                  Alan E. Schoenfeld
HOGAN LOVELLS US LLP                          WILMER CUTLER PICKERING HALE &
(212) 918-3000                                DORR LLP
Email: john.beck@hoganlovells.com             (212) 937-7294
                                              Email: Alan.Schoenfeld@wilmerhale.com



                                          3
     Case 1:19-mc-00145-TSC Document 334 Filed 11/25/20 Page 10 of 10




Amelia J. Schmidt                          Kathryn Louise Clune
KAISER DILLON, PLLC                        CROWELL & MORING LLP
(202) 869-1301                             (202) 624-5116
Email: Aschmidt@kaiserdillon.com           kclune@crowell.com

Norman Anderson                            Jennifer M. Moreno
KAISER DILLON PLLC                         OFFICE OF THE PUBLIC FEDERAL
(202) 640-2850                             DEFENDER, DISTRICT OF ARIZONA
nanderson@kaiserdillon.com                 (602) 382-2718
                                           Jennifer_moreno@fd.org
Jennifer Ying
MORRIS NICHOLS ARSHT & TUNNELL             Ginger Dawn Anders
LLP                                        MUNGER, TOLLES & OLSON LLP
(302) 658-9300                             (202) 220-1107
Email: Jying@mnat.com                      Ginger.anders@mto.com

Andres C. Salinas                          *Jonathan S. Meltzer
WILMER CUTLER PICKERING HALE &             MUNGER, TOLLES & OLSON LLP
DORR LLP                                   (202) 220-1100
(202) 663-6289
Email: Andres.Salinas@wilmerhale.com       *Brendan Gants
                                           MUNGER, TOLLES & OLSON LLP
*Ryan M. Chabot                            (202) 220-1100
WILMER CUTLER PICKERING HALE &
DORR LLP                                   Timothy Kane
(212) 295-6513                             FEDERAL COMMUNITY DEFENDER
                                           OFFICE, EDPA
Dale Andrew Baich                          (215) 928-0520
OFFICE OF THE FEDERAL PUBLIC               Email: timothy_kane@fd.org
DEFENDER
(602) 382-2816
Dale_Baich@fd.org

                                   /s/ Alex Kursman
                                   Alex Kursman, Assistant Federal Defender,
                                   Pro Bono Counsel Pursuant to
                                   Local Rule 83.2(g)
                                   Shawn Nolan, Chief, Capital Habeas Unit
                                   Federal Community Defender Office, E.D. Pa.
                                   601 Walnut Street, Suite 545 West
                                   Philadelphia, PA 19106
                                   Telephone: 215-928-0520
                                   Email: alex_kursman@fd.org
                                   Email: shawn_nolan@fd.org

                                   Counsel for Plaintiff Alfred Bourgeois



                                       4
Case 1:19-mc-00145-TSC Document 334-1 Filed 11/25/20 Page 1 of 1
Case 1:19-mc-00145-TSC Document 334-2 Filed 11/25/20 Page 1 of 2
Case 1:19-mc-00145-TSC Document 334-2 Filed 11/25/20 Page 2 of 2
